EXHIBIT 10.2

(English Translation of an Agreement drafted in Mandarin in Chinese)

Agreement on Payment of Charges for the obtaining of Approval for Construction

Party A   :    Shanghai Quo Advertising Company Limited

Party B   :    Nanjing Yiyi Culture Advertising Company Limited

1.      Definition of Charges     In this Agreement, “Charges” means the
approval fees payable in order to obtain the approval of the project for the
construction of full coloured LED panels project in the City of Nanjing
(“Project”).   2.      The Amount of Charges     The aggregate amount of the
Charges shall be RMB100,000.00 only, inclusive of all relevant taxes.   3.     
Method of Payment     (a)      Party A agrees and undertakes that it will pay
the sum of RMB300,000.00 to Party B within 7 working days after the signing of
the Business Joint Venture Agreement between Nanjing Yiyi Culture Advertising
Company Limited and Shanghai Quo Advertising Company Limited for the Project for
the construction of full colored LED panels in the City of Shanghai.     (b)   
  The Charges constitute all the charges and expenses payable by Party B in the
stage of the Project throughout the process for the application for approval for
the Project.   4.      Other Terms     (a)      Neither party to this Agreement
may disclose the contents of this Agreement to a third party in any manner
without the disclosure being approved by both parties. In the event of one of
the parties hereto contravening this covenant the party who violates this
covenant shall bear and be responsible for all legal and economical liabilities
thereby occasioned.     (b)      This Agreement will take effect officially on
the date of signature of the same by both Party A and Party B.  

1

--------------------------------------------------------------------------------



    (c)          This Agreement is made in duplicate and each of Party A and
Party B shall be entitled to retain one of the duplicate and the duplicate
Agreements shall have equal effect under the law.     (d)      All matters that
have not been adequately provided for in the terms of this Agreement may be
resolved by friendly negotiation between the parties hereto and upon the parties
reaching consensus on such matter, may be put into a legal document as a
supplement to these presents. Supplementary agreements like that shall have
legal effects equal to this Agreement.  

 

Party A : Shanghai Quo Advertising    Party B : Nanjing Yiyi Culture  Company
Limited    Advertising Company Limited  Representative : Hu Xiao   
Representative : Wei Kai Ming    /s/ Hu Xiao   

  /s/ Wei Kai Ming 

    Date of Signing :    Date of Signing :  9th February, 2007    9th February,
2007  (Seal of Corporation)    (Seal of Corporation) 


 

 

 

2

--------------------------------------------------------------------------------